Name: Commission Implementing Regulation (EU) 2018/50 of 11 January 2018 amending for the 280th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  civil law;  politics and public safety
 Date Published: nan

 12.1.2018 EN Official Journal of the European Union L 7/35 COMMISSION IMPLEMENTING REGULATION (EU) 2018/50 of 11 January 2018 amending for the 280th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 26 December 2017, the Sanctions Committee of the United Nations Security Council decided to delete one entry and amend one entry in the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Zayn Al-Abidin Muhammad Hussein (alias (a) Abu Zubaida, (b) Abd Al-Hadi Al-Wahab, (c) Zain Al-Abidin Muhammad Husain, (d) Zayn Al-Abidin Muhammad Husayn, (e) Zeinulabideen Muhammed Husein Abu Zubeidah, (f) Abu Zubaydah, (g) Tariq Hani). Date of birth: 12.3.1971. Place of birth: Riyadh, Saudi Arabia. Nationality: Palestinian. Other information: (a) Close associate of Usama bin Laden and facilitator of terrorist travel; (b) In custody of the United States of America as at July 2007. Date of designation referred to in Article 2a (4) (b): 25.1.2001., under the heading Natural persons, is deleted. (2) The entry Seifallah Ben Hassine (alias (a) Seif Allah ben Hocine; (b) Saifallah ben Hassine; (c) Sayf Allah 'Umar bin Hassayn; (d) Sayf Allah bin Hussayn; (e) Abu Iyyadh al-Tunisi; (f) Abou Iyadh el-Tounsi; (g) Abu Ayyad al-Tunisi; (h) Abou Aayadh; (i) Abou Iyadh). Date of birth: 8.11.1965. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Date of designation referred to in Article 7d(2)(i): 23.9.2014., under the heading Natural persons, is replaced by the following: Seifallah Ben Omar Ben Mohamed Ben Hassine (alias (a) Seif Allah ben Hocine; (b) Saifallah ben Hassine; (c) Sayf Allah 'Umar bin Hassayn; (d) Sayf Allah bin Hussayn; (e) Abu Iyyadh al-Tunisi; (f) Abou Iyadh el-Tounsi; (g) Abu Ayyad al-Tunisi; (h) Abou Aayadh; (i) Abou Iyadh; (j) Seifallah ben Amor ben Hassine). Address: a) 60 Rue de la Libye, Hammam Lif, Ben Arous, Tunisia; b) Libya (possible location as at Jul. 2017). Date of birth: 8.11.1965. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport no: Tunisia number G557170, issued on 16 Nov. 1989. National identification no: Tunisia National Identification Card 05054425, issued on 3.5.2011 (issued in Hammam Lif). Date of designation referred to in Article 7d(2)(i): 23.9.2014.